Citation Nr: 0115724
Decision Date: 06/07/01	Archive Date: 07/18/01

DOCKET NO. 01-01 357               DATE JUN 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUE

Entitlement to an effective date earlier than December 1, 1981, for
a grant of service connection for schizophrenia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION 

The veteran had active military service from November 1966 to
October 1967.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a January 2000 rating decision from the San Diego,
California, Department of Veterans Affairs (VA) Regional Office
(RO).

FINDINGS OF FACT

1. In December 1967 the veteran claimed service connection for a
psychiatric disorder.

2. In June 1968 the RO considered the veteran's claim for service
connection for a psychiatric disorder abandoned for failure to
report for a VA examination.

3. The veteran filed an application for service connection for a
psychiatric disorder on December 1, 1981. The RO denied the
veteran's claim for service connection in February 1982.

4. In January 2000 the RO held that the February 1982 rating
decision was clearly and unmistakably erroneous.

CONCLUSION OF LAW

The criteria for an effective date, prior to December 1, 1981, for
a grant of service connection for schizophrenia have not been met.
38 U.S.C.A. 5107, 5110, (West 1991), Veterans Claims Assistance Act
of 2000 (VCAA), Pub. L. No. 106- 475, 4, 114 Stat. 2096, 2098-99
(2000) (to be codified as amended at 38 U.S.C.A. 5107, 38 C.F.R.
3.105(a), 3.400(b), (k) (2000); 38 C.F.R. 3.158 (1968).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an original application for service connection
for a psychiatric disorder in December 1967. The veteran listed in-
service treatment in September and October 1967 at the Letterman
General Hospital for a nervous breakdown. The veteran denied post-
service medical treatment.

The RO obtained the veteran's service medical records in March
1968. They show that the veteran was admitted to Irwin Army
Hospital on July 14, 1967, with a complaint that people were
plotting against him. He was treated with Mellaril during that
time.

The veteran was transferred to Letterman General Hospital on August
20, 1967. He underwent continued treatment and evaluation. The
diagnosis was schizophrenic reaction, paranoid type. The
psychiatrist determined that the veteran's disability preexisted
his active service on the basis that the veteran had reported ideas
of reference and delusions of persecution dating back to his first
year of high school, including having thought that a bartender
where he worked was homosexual and had been plotting with a barmaid
to kill the veteran because he would go out with the bartender. It
was further noted that the veteran also had admitted to frequent
pre-service ideas of reference in that he thought people were
looking at him and talking about him, and that he thought things
they were saying pertained to his good looks, noted by the
psychiatrist to represent somewhat grandiose thinking on the
veteran's part. Thus, the psychiatrist concluded that the veteran's
schizophrenic reaction preexisted service and was not in line of
duty, that he was significantly impaired for further military duty
due to the chronic nature of his illness and should be medically
separated from active service, and that the disorder resulted in
slight impairment of social and industrial adaptability. In October
1967 a Medical Board determined that the veteran was medically
unfit for further service due to paranoid schizophrenic reaction;
that the disorder was not incurred in the line of duty and

- 3 -

preexisted active service; and that the disorder was not aggravated
by active duty. A Physical Evaluation Board approved the findings
of the Medical Board.

The evidence shows that the RO scheduled the veteran for a VA
examination on June 4, 1968. The evidence also shows that the RO
notified the veteran of the examination at his listed address. VA
Form 21-2507 shows that the veteran failed to report for the
scheduled examination.

In June 1968 the RO considered the veteran's claim for service
connection for a psychiatric disorder abandoned for failure to
report for the scheduled VA examination. The RO notified the
veteran by letter dated July 3, 1968, and advised him that no
further action would be taken unless he advised VA of his
willingness to report for an examination by signing a preprinted
statement to that effect at the bottom of the notification letter
and returning it to the RO. The veteran did not respond.

The veteran filed an application for service connection for a
psychiatric disorder on December 1, 1981. The veteran listed the
in-service treatment for a nervous breakdown, and denied post-
service medical treatment. The RO denied the claim for service
connection in February 1982. The RO notified the veteran of that
decision by letter dated March 1, 1982. The veteran did not appeal.

Instead, the veteran filed an application to reopen the claim of
service connection in December 1982. He listed the in-service
treatment for a nervous breakdown, and denied post-service medical
treatment. The RO notified the veteran of the prior denial of
service connection by letter dated March 7, 1983. The RO stated
that no further action would be taken on the claim for service
connection.

It appears that the veteran was hospitalized by VA in October 1983,
with an admission diagnosis of alcohol abuse. The claims file
contains a notice of hospital admission but the hospital records
were never obtained for review.

4 -

The veteran filed an application to reopen the claim of service
connection in November 1983. The veteran listed the in-service
treatment for a nervous breakdown. He denied post-service medical
treatment. The RO notified the 'veteran of the prior denial of
service connection by letter dated March 27, 1984. The RO stated
that the veteran had not submitted new and material evidence to
reopen the claim.

In August 1986 the veteran filed a claim for service connection for
post-traumatic stress disorder, indicating that he was being
treated at the San Diego VAMC. The records of any such treatment
were never obtained. The RO denied the claim, after the veteran
failed to submit a requested stressor statement. He did not appeal.

The veteran filed an application to reopen the claim of service
connection in September 1995, and submitted copies of his service
medical records. He did not list post-service medical treatment. In
November 1995 the RO determined that the veteran had not submitted
new and material evidence to reopen his claim for service
connection, and notified him of the denial by a letter of January
8, 1996. The veteran did not appeal.

The veteran filed another application to reopen the claim of
service connection for schizophrenia in December 1998. The veteran
identified VA and private medical evidence in support of his claim.
The VA records are dated from 1993 to 1998. The impressions in 1998
include alcohol dependence, rule out thought disorder, chronic
paranoid schizophrenia by history, and marijuana dependence. The
private records, are dated in July 1998 and include assessments of
paranoid schizophrenia and rule out depression disorder.

In May 1999 the RO denied reopening the claim for service
connection. The RO stated that the veteran had not submitted new
and material evidence to reopen the claim. The veteran appealed.

The RO obtained additional VA medical treatment records, which are
dated from 1998 through 1999. The impressions in 1999 included
alcohol dependence in

remission, cocaine dependence in remission, marijuana dependence in
remiss,, on, history of substance-induced psychosis, thought
disorder, dysthymia, psychosis not otherwise specified, major
depression, chronic paranoid schizophrenia and chronic paranoid
schizophrenia by history.

The veteran underwent a VA examination in September 1999. The VA
physician reviewed the veteran's medical records and noted his in-
service and post-service medical history. Based on that review and
an examination, the diagnosis was chronic schizophrenia, alcohol
dependence in remission, and polysubstance abuse in remission. The
physician stated that there was no evidence of post-traumatic
stress disorder. The physician included an opinion with the
examination report in which he stated that the veteran's current
schizophrenia, which he characterized as undifferentiated, was in
essence the same as that diagnosed as paranoid type schizophrenia
during active service. The physician opined that the Global
Assessment of Functioning in this case was totally related to the
veteran's service connected schizophrenia.

In January 2000 the RO determined that the February 1982 rating
decision, which denied service connection for paranoid type
schizophrenic reaction contained clear and unmistakable error. The
RO awarded service connection for schizophrenia, effective December
1, 1981. The veteran appealed the, effective date of the award of
service connection.

Criteria

A specific claim in the form prescribed by the Secretary must be
filed in order for benefits to be paid to any individual under the
laws administered by VA. 38 C.F.R. 3.151(a) (2000).

The term "claim" or "application" means a formal or informal
communication in writing requesting a determination of entitlement
or evidencing a belief of entitlement, to a benefit. 38 C.F.R.
3.1(p) (2000). "Date of receipt" generally

- 6 -

means the date on which a claim, information or evidence was
received by VA. 38 C.F.R. 3.1(r) (2000).

The regulations also provide that a veteran may receive benefits by
filing an informal claim, which is defined by "[a]ny communication
or action, indicating an intent to apply for one or more benefits
under the laws administered by the Department of Veterans Affairs,
from a claimant ... may be considered an informal claim." 38 C.F.R.
3.155 (2000). Such an informal claim must identify the benefit
sought; and, upon receipt of an informal claim, if a formal claim
has not been filed, an application form will be forwarded to the
claimant for execution. If received within one year from the date
it was sent to the claimant, it will be considered filed as of the
date of receipt of the informal claim. Id.

According to the applicable law and regulation, except as otherwise
provided, the effective date of an award of compensation based on
an original claim will be the date of receipt of the claim or the
date entitlement arose, whichever is later. 38 U.S.C.A. 5110(a)
(West 1991); 38 C.F.R. 3.400 (2000).

The effective date for a direct service connection claim is the day
following separation from active service or the date entitlement
arose if the claim is received within one year after separation
from service; otherwise, date of receipt of claim or date
entitlement arose, whichever is later. 38 C.F.R. 3.400(b)(2)(i)
(2000).

Where evidence requested in connection with an original claim is
not furnished within 1 year after the date of request, the claim
will be considered abandoned. After the expiration of 1 year,
further action will not be taken unless a new claim is received.
Should the right to benefits be finally established, compensation
based on such evidence shall commence not earlier than the date of
filing the new claim. Where the veteran fails without adequate
reason to respond to an order to report for Department of Veterans
Affairs examination within 1 year from the date of request, the
claim for such benefits will be considered abandoned. 38 C.F.R.
3.158 (1968) 27 Fed.Reg. 11887, Dec. 1, 1962, as amended at 28
Fed.Reg. 13362, Dec. 10, 1963.

7 -

In claims of clear and unmistakable error (CUE), the effective date
is the date from which benefits would have been payable if the
corrected decision had been made on the date of the reversed
decision. 38 C.F.R. 3.400(k) (2000).

The Board notes that under 38 C.F.R. 3.104(a) and 3.105(a) (2000),
taken together, a rating action is final and binding in the absence
of clear and unmistakable error. A decision which constitutes a
reversal of a prior decision on the grounds of clear and
unmistakable error has the same effect as if the corrected decision
had been made on the date of the reversed decision. 38 U.S.C.A.
7105 (West 1991); 38 C.F.R. 3.105(a) (2000).

VA regulations provide that "previous determinations which are
final and binding ... will be accepted as correct in the absence of
clear and unmistakable error." 38 C.F.R. 3.105(a) (2000). Where
evidence establishes such error, the prior decision will be
reversed or amended. Id.

The United States Court of Appeals for Veterans Claims (Court) has
defined CUE as an administrative error during the adjudication of
the claim; that is, the VA's failure to apply the correct statutory
and regulatory provisions to the correct end relevant facts. See
Allin v. Brown, 6 Vet. App. 207 (1994); Robertson v. Brown, 5 Vet.
App. 70, 74 (1993); Wipprecht v. Derwinski, 2 Vet. App. 131, 132
(1992).

Analysis

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of

- 8 -

Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the VCAA, or filed before the
date cf enactment and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a),
114 Stat. 2096, 2099-2100 (2000). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991).

The Board finds that the duty to notify and assist mandated by the
VCAA have been satisfied and that the case need not be remanded for
RO consideration of VCAA, VCAA of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000).

The record shows the RO obtained all available service medical
records in March 1968 and the veteran does not allege that there
are missing service medical records. In his original application
for service connection submitted in December 1967, the veteran
denied post-service medical treatment. He was afforded the
opportunity for an examination at that time but did not report for
the examination and did not express his willingness to undergo an
examination as he was advised to do by the RO if he wished to have
his claim considered further.

The RO also provided the veteran a copy of the relevant rating
decision and statement of the case, which in combination inform him
of the type of evidence necessary and of the laws and regulations
pertaining to earlier effective dates. Thus, the duty to notify the
veteran of the required information and evidence has been
satisfied.

In view of the foregoing, the Board finds that the veteran will not
be prejudiced by its deciding the claim without remanding it to the
RO for consideration under the new legislation. VCAA of 2000, Pub.
L. No. 106-475, 3(a), 114 Stat. 2096. 2097- 98 (2000) (to be
codified at 38 U.S.C. 5103A); see Bernard v. Brown, 4 Vet. App.
384, 392-94 (1993).

9 -

Having determined that the duty to notify and assist the veteran
has been satisfied, the Board turns to an evaluation of the
veteran's claim on the merits.

In the present case, there is conflicting medical evidence and
opinion as to whether the veteran actually has schizophrenia as
opposed to a substance induced psychosis along with a variety of
other psychiaric disorders. Nevertheless, the RO determined in
January 2000, that the February 1982 rating decision, which denied
service connection for paranoid type schizophrenic reaction,
contained clear and unmistakable error in that there had been no
basis for the VA to conclude that the veteran's preexisting
psychiatric condition had not been aggravated by service. It is
noted, however, that there was no competent evidence of record of
the veteran's post-service psychiatric status prior to the 1990s,
except for a VA hospital admission document indicating that he was
admitted in 1983 for alcohol abuse. In any event, service
connection was awarded for schizophrenia, effective December 1,
1981. This is the date of the application for service connection
following the initial, abandoned claim and is consistent with
applicable regulations, which provide that the effective date for
claims allowed based on clear and unmistakable error is the date
from which benefits would have been payable if the corrected
decision had been made on the date of the reversed decision. 38
C.F.R. 3.400(k) (2000).

The veteran argues that the correct effective date should be
December 18, 1968, which is the date of his original application
for service connection for a psychiatric disorder. Alternatively,
he argues that the effective date should be July 14, 1967 or August
20, 1967, which are the dates he was treated for his psychiatric
disability during active service.

There is no authority to assign an effective date for a grant of
service connection to any period during which the veteran was on
active duty. The earliest effective date for a direct service
connection claim is the day following separation from active
service or the date entitlement arose if the claim is received
within one year after separation from service. 38 C.F.R.
3.400(b)(2)(i) (2000). In this case the earliest

10 -

possible effective date is October 20, 1967, which is the day
following the veteran's discharge from active service.

The veteran filed his original application for service connection
for a psychiatric disorder in December 1967, which is within the
year after separation from service. However, the record reflects
that the veteran abandoned that claim and did not file a new claim
until December 1, 1981. The evidence shows that the RO scheduled
the veteran for a VA examination on June 4, 1968, and notified him
of the examination at his listed address. While the record does not
include the actual notification letter issued to the veteran at
that time, the law presumes that the RO properly issued such
notification. In the absence of clear evidence to the contrary, the
law presumes the regularity of the administrative process.
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v.
Derwinski, 2 Vet. App. 62, 64-65 (1992)). Notification for VA
purposes is a written notice sent to the claimant's last address of
record. See 38 C.F.R. 3.1(q) (2000).

VA Form 21-2507 shows that the veteran failed to report for the
scheduled VA examination. Consequently, in June 1968 the RO
considered the veteran's claim for service connection for a
psychiatric disorder abandoned for failure to report to the
scheduled examination. The RO notified the veteran by letter dated
July 3, 1968. In the same letter the veteran was clearly advised
that no further action would be taken unless he informed the RO of
his willingness to be examined. On the notification letter was a
preprinted block which the veteran was to sign if he agreed to an
examination. That letter was not returned to VA as undeliverable
and it was not returned by the veteran with his signature agreeing
to an examination. The veteran did not otherwise respond within one
year from the date of the notification.

As the veteran failed without adequate reason to respond to an
order to report, for the VA examination within 1 year from the date
of request, the December 1967 claim for service connection for a
psychiatric disorder is considered abandoned. After the expiration
of 1 year, the RO was not required to take further action unless
the veteran submitted a new claim. The regulations provided that if
the right to

- 11 -

service connection is finally established, compensation shall
commence not earlier than tire date of filing the new claim. That
claim was received on December 1, 1981. 38 C.F.R. 3.158.

The criteria for an effective date, prior to December 1, 1981, for
a grant of service connection for schizophrenia have not been met.
38 U.S.C.A. 5107, 5110, (West 1991), Veterans Claims Assistance Act
of 2000 (VCAA), Pub. L. No. 106- 475, 4, 114 St,at. 2096, 2098-99
(2000) (to be codified as amended at 38 U.S.C. 5107); 38 C.F.R.
3.105(a), 3.400(b), (k) (2000); 38 C.F.R. 3.158 (1968).

ORDER

An effective date earlier than December 1, 1981, for a grant of
service connection for schizophrenia is denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals

12 - 



